
      
        DEPARTMENT OF DEFENSE 
        48 CFR Part 252 
        [DFARS Case 2002-D013] 
        Defense Federal Acquisition Regulation Supplement; Indian Incentive Clause—Contract Types
        
          AGENCY:
          Department of Defense (DoD). 
        
        
          ACTION:
          Proposed rule with request for comments. 
        
        
          SUMMARY:
          DoD is proposing to amend the Defense Federal Acquisition Regulation Supplement (DFARS) to clarify that the clause permitting incentive payments for use of Indian organizations as subcontractors may be used in all contract types. 
        
        
          DATES:
          DoD will consider all comments received by January 21, 2003. 
        
        
          ADDRESSES:

          Respondents may submit comments directly on the World Wide Web at http://emissary.acq.osd.mil/dar/dfars.nsf/pubcomm. As an alternative, respondents may e-mail comments to: dfars@acq.osd.mil. Please cite DFARS Case 2002-D013 in the subject line of e-mailed comments. 
          Respondents that cannot submit comments using either of the above methods may submit comments to: Defense Acquisition Regulations Council, Attn: Ms. Angelena Moy, OUSD(AT&L)DPAP(DAR), IMD 3C132, 3062 Defense Pentagon, Washington, DC 20301-3062; facsimile (703) 602-0350. Please cite DFARS Case 2002-D013.

          At the end of the comment period, interested parties may view public comments on the World Wide Web at http://emissary.acq.osd.mil/dar/dfars.nsf.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Angelena Moy, (703) 602-1302. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        A. Background
        The clause at DFARS 252.226-7001, Utilization of Indian Organizations and Indian-Owned Economic Enterprises—DoD Contracts, provides for incentive payments to contractors, and subcontractors at any tier, that use Indian organizations and Indian-owned economic enterprises as subcontractors. Paragraph (e) of the clause presently addresses incentive payments under cost-type, cost-plus-incentive-fee, fixed-price incentive, and firm-fixed-price contracts. Application of the Indian Incentive Program is not limited to these contract types; therefore, this proposed rule eliminates the references to contract types to avoid any misconceptions regarding contract types that are not listed. 
        This rule was not subject to Office of Management and Budget review under Executive Order 12866, dated September 30, 1993. 
        B. Regulatory Flexibility Act 

        DoD does not expect this rule to have a significant economic impact on a substantial number of small entities within the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601, et seq., because the rule is a clarification of existing policy regarding the Indian Incentive Program. Therefore, DoD has not performed an initial regulatory flexibility analysis. DoD invites comments from small businesses and other interested parties. DoD also will consider comments from small entities concerning the affected DFARS subpart in accordance with 5 U.S.C. 610. Such comments should be submitted separately and should cite DFARS Case 2002-D013.
        C. Paperwork Reduction Act 

        The Paperwork Reduction Act does not apply because the rule does not impose any information collection requirements that require the approval of the Office of Management and Budget under 44 U.S.C. 3501, et seq.
        
        
          List of Subjects in 48 CFR Part 252 
          Government procurement.
        
        
          Michele P. Peterson, 
          Executive Editor, Defense Acquisition Regulations Council. 
        
        
        Therefore, DoD proposes to amend 48 CFR Part 252 as follows:
        1. The authority citation for 48 CFR Part 252 continues to read as follows: 
        
          Authority:
          41 U.S.C. 421 and 48 CFR Chapter 1. 
        
        
          
          PART 252—SOLICITATION PROVISIONS AND CONTRACT CLAUSES 
          2. Section 252.226-7001 is amended by revising the clause date and paragraph (e) to read as follows: 
          
            252.226-7001 
            Utilization of Indian Organizations and Indian-Owned Economic Enterprises—DoD Contracts. 
            
            
              Utilization of Indian Organizations and Indian-Owned Economic Enterprises—DOD Contracts (XXX 2002) 
              
              (e)(1) The Contractor, on its own behalf or on behalf of a subcontractor at any tier, may request an adjustment under the Indian Incentive Program. 
              (2) The amount of the adjustment that may be requested is 5 percent of the estimated cost, target cost, or fixed price included in the subcontract at the time of award to the Indian organization or Indian-owned economic enterprise. 
              (3) The Contractor has the burden of proving the amount claimed and must assert its request for an adjustment prior to completion of contract performance. 
              (4) The Contracting Officer, subject to the terms and conditions of the contract and the availability of funds, will authorize an incentive payment of 5 percent of the estimated cost, target cost, or fixed price included in the subcontract awarded to the Indian organization or Indian-owned economic enterprise. 
              
            
          
        
      
      [FR Doc. 02-29465 Filed 11-21-02; 8:45 am] 
      BILLING CODE 5001-08-P
    
  